FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 2012 EXCEL MARITIME CARRIERS LTD. (Translation of registrant's name into English) Par La Ville Place 14 Par-La-Ville Road Hamilton, HM JX, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F RForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is Management's Discussion and Analysis of Financial Condition and Results of Operation and consolidated financial statements and related information and data of Excel Maritime Carriers Ltd. (the "Company") as of and for the three month period ended March 31, 2012. This Report on Form 6-K is hereby incorporated by reference into the registration statements on Form F-3 (File Nos. 333-159212, as amended, 333-159213, as amended, and 333-168568, as amended) filed by the Company with the U.S. Securities and Exchange Commission. 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this document may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. Please note in this document, "we", "us", "our", "the Company", and "Excel" all refer to Excel Maritime Carriers Ltd. and its wholly owned subsidiaries and consolidated joint ventures. Excel Maritime Carriers Ltd., or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe", "anticipate", "intends", "estimate", "forecast", "project", "plan", "potential", "will", "may", "should", "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, managements examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein and in the documents incorporated by reference herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter hire rates and vessel values, changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs, performance of their obligations by counterparties to our charters, our ability to obtain any necessary financing or to comply with covenants therein, changes in governmental rules and regulations, changes in income tax legislation or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, and other important factors described from time to time in the reports filed by the Company with the U.S. Securities and Exchange Commission, or the SEC. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXCEL MARITIME CARRIERS LTD. (registrant) By:/s/ Pavlos Kanellopoulos Pavlos Kanellopoulos Chief Financial Officer Dated:May 7, 2012 Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition at March 31, 2012 and December 31, 2011 and our results of operations comparing the three months ended March 31, 2012 with the three months ended March 31, 2011. You should read this section in conjunction with the unaudited interim consolidated financial statements including the related notes to those financial statements included elsewhere in this report. This discussion includes forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of many factors, such as those set forth in the "Risk Factors" section of the Company's Annual Report on Form 20-F filed on March 30, 2012. There have been no material changes from the "Risk Factors" previously disclosed in our Form 20-F for the year ended December 31, 2011. Overview We are a provider of worldwide seaborne transportation services for drybulk cargo, including, among others, iron ore, coal and grain, collectively referred to as "major bulks," and steel products, fertilizers, cement, bauxite, sugar and scrap metal, collectively referred to as "minor bulks." Our fleet is managed by one of our wholly-owned subsidiaries, Maryville Inc. Currently, we own a fleet of 40 vessels (including one vessel owned through a joint venture in which we hold a 71.4% interest) and, together with seven vessels under bareboat charters, operate a fleet of 47 vessels (seven Ca­pesize, 14 Kamsarmax, 21 Panamax, two Supramax and three Handymax vessels) with a total carrying capacity of approximately 4.1 mil­lion dwt. We deploy our vessels on a mix of period time charters and spot charters according to our assessment of mar­ket condi­tions, adjusting the mix of these charters to take advantage of the relatively stable cash flow and high utili­zation rates associated with period time charters or to profit from attractive spot charter rates during periods of strong charter market conditions. As of April 30, 2012, 30 of the vessels in our fleet were employed under period time char­ters, while 17 operate in the spot market. We believe that our customers enter into period time and spot charters with us because of the quality of our ves­sels and our record of safe and efficient operations. In the three month period ended March 31, 2012, we generated voyage revenues of approximately $64.1 million com­­pared to $97.3 million in the corresponding period in 2011. In the quarter ended March 31, 2012, our revenues were nega­tively impacted by the weaker market environment, as daily charter ra­tes and vessel values continued to be adver­sely affected by the increased tonnage that entered the market during 2011. In the three month period ended March 31, 2012, we had an operating loss of approximately $17.4 million compared to an operating income of $7.0 million in the corresponding period in 2011, primarily due to the shipping market weakening. In the same period, we generated $4.3 million of cash from ope­rating acti­vities compared to respective cash of $43.7 million in the three month period ended March 31, 2011. In March 2012, we reached an agreement with all the lenders under the Nordea credit facility on the amend­ment, for a period from March 30, 2012 through December 31, 2013, of the amortization sche­dule, the collateral value clause and certain of the financial covenants (effective as of January 1, 2012) of the facility in order to improve our debt ma­tu­­rity profile and res­pond to the weak charter conditions cur­rently prevailing in the market and the associated vo­la­­tility in the vessels' mar­ket values. In accordance with such ame­nd­ment, the loan repayment schedule will be mo­di­­­fied to al­low for, at our option, the defer­ral of the repayment of principal amount of up to $100.0 million, originally scheduled for 2012 and 2013, to the balloon payment at the end of the facility's term in 2016. Under the amendment, we are required to raise at least $30.0 million in new equity by December 31, 2012. Following the amendment to the Nordea fa­cility, we reached agreements with each of Credit Suisse, DVB and ABN to simi­larly amenda number of financial covenants under therespective credit facilities. In connection with the loan amendment and the equity offering we undertook thereunder, on March 29, 2012, we entered into an agreement with certain entities affiliated with the family of the Chairman of the Board of Directors, under which such entities deposited $20.0 million as required under the loan amendment into an escrow account set up for that purpose and have committed to purchase capital stock of the Company up to the total amount deposited in the escrow account in the event that we do not raise the amount required through equity offerings. For more information on the Loan Amendments and the Back Stop Agreement, please refer to "Item 5 - Operating and Financial Review and Prospects–Recent Developments" in our annual report on Form 20-F for the fiscal year ended December 31, 2011 filed with the SEC on March 30, 2012. As of April 30, 2012, we have secured contract coverage for 100% and 65%, respectively, of the available days of our Capesize vessels and Kamsarmax/Panamax vessels for the year ending December 31, 2012. With respect to the entire fleet, 67% of the available days of 2012 have been fixed, 25% of which under contracts which offer an up­­side potential through profit sharing arrangements or index-linked structures and hedge against downside price ri­sk through floor protection. 1 Operating Results The following table sets forth our selected historical consolidated financial data and other operating information at the dates and for the periods shown. Selected Historical Financial Data and Other Operating Information Three months ended March 31, STATEMENT OF OPERATIONS DATA: (In thousands of U.S. Dollars, except for share and per share data) Voyage revenues $ $ Time charter amortization Revenues from managing related party vessels 17 - Voyage expenses ) ) Charter hire expense ) ) Charter hire amortization ) - Commissions – related parties ) ) Vessel operating expenses ) ) Depreciation ) ) Dry docking and special survey costs ) ) General and administrative expenses ) ) Gain on sale of vessel - Operating income /(loss) ) Interest and finance costs, net ) ) Gains /(losses) on derivative financial instruments ) Foreign exchange gains /(losses) ) 8 Other, net ) ) US source income taxes ) ) Net loss ) ) Income earned by non-controlling interest ) ) Net loss attributable to Excel $ ) $ ) Losses per common share, basic $ ) $ ) Weighted average number of shares, basic Losses per common share, diluted $ ) $ ) Weighted average number of shares, diluted December 31, 2011 March 31, 2012 BALANCE SHEET DATA, at end of period: (In thousands of U.S. Dollars) Cash and cash equivalents $ $ Current assets, including cash Fixed assets, net Total assets Current liabilities, including current portion of long-term debt Totallong-term debt, excluding current portion Total stockholders' equity 2 Selected Historical Financial Data and Other Operating Information Three months ended March 31, OTHER FINANCIAL DATA: (In thousands of U.S. Dollars, except fleet data and average daily results) Net cash provided by operating activities $ $ Net cash used in investing activities ) ) Net cash used in financing activities ) ) ADJUSTED EBITDA (1) $ $ FLEET DATA: Average number of vessels (2) Available days for fleet (3) Calendar days for fleet (4) Fleet utilization (5) % % AVERAGE DAILY RESULTS: Time charter equivalent rate (6) $ $ Vessel operating expenses (7) General and administrative expenses (8) Total vessel operating expenses (9) (1) Adjusted EBITDA represents net loss attributable to us plus net interest and finance costs, depreciation and taxes eliminating the effect of stock-based compensation, gains or los­ses on the sale of vessels, amortization of deferred time charter assets and liabilities and un­rea­lized gains or losses on deriva­tives, which are significant non-cash items. Drydocking and special survey costs are also included in the Adjusted EBITDA for com­pa­rability purposes, as a number of our peers use the deferral me­thod of accounting for such costs. Management uses Adju­sted EBITDA as a performance measure. We believe that Adjusted EBITDA is useful to investors, because the shipping industry is capital intensive and may involve signi­ficant financing costs. Adjusted EBITDA is not a measure of financial performance under U.S. GAAP, (non-GAAP measure), and does not re­pre­sent and should not be considered to be an alternative to net income, operating income or any other indicator of a company's ope­rating performance required by U.S. GAAP. Our calculation of Adjusted EBITDA may not be the same as that used by other companies in the ship­ping or other industries. The table below provides a reconciliation of our Adjusted EBITDA to net income: Three months ended March 31, (In thousands of U.S. Dollars) Net loss attributable to Excel $ ) $ ) Interest and Finance costs, net(a) Depreciation Dry dock and special survey costs Unrealized derivative financial instrumentsgains ) ) Time charter revenue amortization, net of charter hire amortization expense ) Stock based compensation Gain on sale of vessel ) - U.S. source income taxes Adjusted EBITDA $ $ (a) This amount includes loan interest incurred on our credit facilities (including the effects of the realized inflows/outflows of our interest rate derivative financial instruments), the amortization of financing fees associated with these facilities, the back stop agreement expense, other finance expenses and interest earned on our deposits. (2) Average number of vessels is the number of vessels that constituted our fleet for the relevant period, as measured by the sum of the nu­mber of calendar days each vessel was a part of our fleet during the period divided by the number of calendar days in that period. (3) Available days are the total calendar days we possessed the vessels in our fleet during the relevant period after subtracting off hire days associated with major repairs, drydockings or special or intermediate surveys. (4) Calendar days are the total days we possessed the vessels in our fleet during the relevant period including off hire days associated with major repairs, drydockings or special or intermediate surveys. (5) Fleet utilization is the percentage of time that our vessels were available for revenue generating available days, and is determined by dividing available days by fleet calendar days for the relevant period. (6) TCE is a measure of the average daily revenue performance of a vessel on a per voyage basis. Our method of calculating the TCE rate is consistent with industry standards and is determined by dividing voyage revenues (net of voyage expe­n­ses) by avai­la­ble days for the relevant time period. The TCE rate is not a measure of financial performance under U.S. GAAP, (a non-GAAP measure), and may not be com­pa­rable to similarly titled measures of other companies. However, TCE is a standard shipping industry performance measure used primarily to compare period-to-period changes in a ship­ping company's performance despite changes in the mix of charter ty­pes (i.e., spot voyage charters, period time charters and bareboat charters) under which the vessels may be employed between the periods. The following table reflects the calculation of our TCE rates for the periods presented: 3 Three months ended March 31, (In thousands of U.S. dollars, except for time charter equivalent rate and available days) Voyage revenues Voyage expenses and commissions to related parties ) ) Time Charter Equivalent Revenues $ $ Available days for fleet Time Charter Equivalent Rate $ $ (7)Daily vessel operating expenses, which include crew costs, provisions, deck and engine stores, lubricating oil, insurance, maintenance and repairs are calculated by dividing vessel operating expenses by fleet calendar days for the relevant time period. (8)Daily general and administrative expenses are calculated by dividing general and administrative expenses, including foreign exchange differences, by fleet calendar days for the relevant time period. (9) Total vessel operating expenses, or TVOE, is a measurement of our total expenses associated with operating our ves­sels. TVOE is the sum of vessel operating expenses and general and administrative expenses. Daily TVOE is the sum of dai­ly vessel operating expenses and daily general and administrative expenses. Principal factors impacting our results of operations and financial condition and key performance indicators Our results of operations are affected by numerous factors. The principal factors that have impacted the business during the fiscal periods presented in the following discussion and analysis and that are likely to continue to impact our business are the following: ● The cyclical nature of the industry and its impact on charter rates and vessel values; ● The cost of capital driven by the availability of global credit. Because these factors are beyond our control and certain of these factors have historically been vo­latile, past performance is not necessarily indicative of future performance and it is difficult to predict future perfor­ma­nce with any degree of certainty. Cyclical nature of the industry The freight and hire rates that we are able to charge impact our profitability. The drybulk shipping industry is cyclical with attendant volatility in charter hire rates and profitability. The drybulk industry has often been characterized by periods of imbalances between supply and demand, causing charter hire rates to be volatile. The degree of charter hire rate volatility among different types of drybulk vessels has varied wide­ly, and charter hire rates for drybulk vessels have significantly declined over the last two years. Fluctuations in char­­ter rates result from changes in the supply and demand for vessel capacity and changes in the supply and demand for the major commodities carried by sea internationally. Because the factors affecting the supply and demand for vessels are outside of our control and are unpredictable, the nature, timing, direction and degree of changes in industry conditions are also unpredictable. Our fleet deployment strategy seeks to maximize charter revenue throughout industry cycles while maintaining cash flow stability. We intend to achieve this through a balanced portfolio of spot charters, which generally last from several days to several weeks, and period time charters, which can last up to several years. Our gross reve­nues consist primarily of: (i) hire earned under time charter contracts, where charterers pay a fixed daily hire and any profit share over a daily hire base rate, where applicable; or (ii) amounts earned under voyage charter contracts, where charterers pay a fixed amount per ton of cargo carried. Gross revenues are also affected by the proportion between voyage and time charters, since revenues from voyage charters are generally higher than equivalent time charter hire revenues, as they are of a shorter duration and cover all costs relating to a given voyage, including port ex­penses, canal dues and fuel (bunker) costs. Accordingly, year-to-year comparisons of gross revenues are not ne­ces­sarily indicative of the fleet's performance. We believe that the time charter equivalent per vessel, or TCE, which is defined as gross revenue per day less commissions and voyage costs, provides a more accurate measure for com­pa­rison. 4 Cost of capital We operate in a capital-intensive industry, which requires extensive investment in revenue-producing assets. Much of this investment is funded through long-term financing. Our loans, with the exception of our $150.0 mil­lion 1.875% Unsecured Convertible Senior Notes due 2027, bear interest at rates that fluctuate with the financial mar­­kets. We are exposed to interest rate fluctuations associated with our variable rate borrowings, and our objective is to manage the impact of such fluctuations on earnings and cash flows of our borrowings. In this respect, we use interest rate swaps in an effort to manage net exposure to interest rate fluctuations related to our borrowings and to lower our overall borrowing costs. As of March 31, 2012, we had four interest rate swaps outstanding with a total notional amount of approximately $574.1 million. Our overall borrowing cost is affected by changes in the general level of interest rates, particularly London Interbank Offered Rate, or LIBOR. The following table sets forth the sensitivity of our long-term debt including the effect of our interest rate swap agreements in U.S. dollars to a 100 basis points increase in LIBOR during the next five years on the same basis. Net Difference in Earnings and Cash Flows (in $ millions): Year Amount April 1, 2012 to March 31, 2013 April 1, 2013 to December 31, 2013 Year ending December 31, 2014 Year ending December 31, 2015 Year ending December 31, 2016 In addition to the above principal factors and key performance indicators, the following measures should be considered when analyzing trends in our results of operations: · Voyage expenses; · Vessel operating expenses; · Drydocking and special survey costs; · General and administrative expenses; · Time charter amortization-revenue and charter hire amortization-expense; and · Depreciation. Voyage Expenses Voyage expenses consist of all costs relating to a specific voyage, including port expenses, canal dues, fuel costs, net of gains or losses from the sale of bunkers to charterers, and commissions. Under voyage charters, the owner of the vessel pays such expenses whereas, under time charters, the charterer pays such expenses excluding com­­missions. Therefore, voyage expenses can fluctuate significantly from period to period depending on the type of char­ter arrangement. Vessel Operating Expenses Vessel operating expenses consist primarily of crewing, repairs and maintenance, lubricants, victualling, stores, spares and insurance expenses. The vessel owner is responsible for all vessel operating expenses under voya­ge charters and time charters. Our vessel operating expenses have historically been increased as a result of the enlar­gement of our fleet. Other factors beyond our control, some of which may affect the shipping industry in general, including, for instance, developments relating to market prices for insurance and crew wages, may also cause these expenses to increase. 5 Drydocking and Special Survey Costs Drydocking and special survey costs relate to our regularly scheduled maintenance program necessary to pre­serve the quality of our vessels as well as to comply with international shipping standards and environmental laws and regulations. Management anticipates that vessels will undergo drydock and special survey every two and a ha­lf years and five years, respectively.These costs are expensed as incurred. The cost incurred per annum varies depending on the number of vessels that undergo drydocking and special surveys as well as the nature of services that are necessary for each survey. General and Administrative Expenses Our general and administrative expenses include onshore vessel administrative related expenses such as legal and professional expenses and payroll and expenses relating to our executive officers and office staff, office rent and expenses, directors' fees, and directors and officers insurance.General and administrative expenses include also the amortization of our stock-based compensation. Time Charter Amortization-Revenue and Charter Hire Amortization-Expense Where we identify any assets or liabilities associated with the acquisition of a vessel, we record all such identified assets or liabilities at fair value. Fair value is determined by reference to market data. We value any asset or liability arising from the market value of the time charters assumed when a vessel is acquired. The amount to be re­corded as an asset or liability at the date of vessel delivery is based on the difference between the current fair value of a charter with similar characteristics as the time charter assumed and the net present value of future contractual ca­sh flows from the time charter contract assumed.Any difference is capped at the vessel's fair values on a charter-free basis. When the net present value of the time charter assumed is greater than the current fair value of such charter, the difference is recorded as an asset; otherwise, the difference is recorded as liability. Such assets, so long re­co­ve­ra­bility tests support their carrying values, and liabilities are amortized as an expense or revenue, respectively over the remaining period of the time charters acquired. Depreciation Vessel acquisition cost and subsequent improvements are depreciated on a straight-line basis over the remaining useful life of each vessel, estimated to be 28 years from the date of construction. In computing vessel depreciation, the estimated salvage value ($200 per light weight ton) is also taken into consideration. We do not ex­pect these assumptions to change in the near future. Our depreciation charges have increased in recent periods due to the enlargement of our fleet and will continue to grow, to the extent our fleet expands. Depreciation of office furni­ture and equipment is calculated on a straight line basis over the estimated useful life of the specific asset pla­ced in service, which ranges from three to nine years. Other General Economic Factors Effect of exchange rate fluctuations We generate all of our revenue in U.S. Dollars. The majority of our operating expenses and management expenses are in U.S. Dollars and we have historically incurred a portion, ranging between approximately 20% and 25%, of our operating expenses in cur­re­ncies other than the U.S. Dollar, the majority being denominated in Euro. This difference could lead to fluctua­tions in net income due to changes in the value of the U.S. Dollar relative to other currencies, but we do not expect su­­ch fluctuations to be material. Inflation risk on our expenses Although inflation has had a moderate impact on our fleet's operating and voyage expenses, as well as, corporate overheads in recent years, management does not consider inflation to be a significant risk to our operating results in the current and foreseeable economic environment. However, in the event that inflation becomes a signi­ficant factor in the global economy, inflationary pressures would result in increased operating, voyage and financing costs. 6 Results of Operations Three months ended March 31, 2012 compared to the three months ended March 31, 2011 Voyage revenues Voyage revenues decreased by $33.2 million, or 34.1%, to $64.1million in the three month period ended March 31, 2012, compared to $97.3 million for the three month period ended March 31, 2011.The decrease reflects the weakened market conditions prevailed during the three month period ended March 31, 2012 as compared to the respective period of 2011 which resulted in lower rates earned by our vessels operating in the spot market. In particular, average BDI for the three month period ended March 31, 2012 was 867 as compared to 1,365 for the three month period ended March 31, 2011. Time charter equivalent per ship per day for the three months ended March 31, 2012 amounted to $14,048 compared to time charter equivalent per ship per day of $19,642 for the three months ended March 31, 2011. Time charter amortization Time charter amortization, which relates to the amortization of unfavorable time charters that were recognized at fair value upon the acquisition of Quintana Maritime Ltd., amounted to $1.0 million in the three month period ended March 31, 2012 as compared to $0.8 million for the three month period ended March 31, 2011. Voyage expenses and commissions to related parties Voyage expenses decreased by $5.7 million, or 43.5%, to $7.4 million for the three month period ended March 31, 2012, compared to $13.1 million for the three month period ended March 31, 2011.The decrease was mainly driven by decreased fuel (bunkers) costs and port and other expenses related to the voyage charters operated during the three month period ended March 31, 2012 which were significantly fewer than the voyage charters operated during the respective period in 2011. In particular, during the three month periods ended March 31, 2012 and 2011, the Company's vessels operated for approximately 106 and 297 days, respectively, under voyage charters. Commissions decreased by $1.5 million to $2.7 million in the three month period ended March 31, 2012, compared to $4.2 million for the three month period ended March 31, 2011 as a result of decreased voyage revenues. In line with the decrease in the commissions, Commissions charged by related parties decreased by $0.4 million or 36.4%, to $0.7 million for the three month period ended March 31, 2012, compared to $1.1 million for the three month period ended March 31, 2011. Charter hire expense Charter hire expense, representing bareboat hire for the seven vessels we charter-in under bareboat charters amounted to $8.2 million and $8.1 million for the three month periods ended March 31, 2012 and 2011, respectively. Charter hire amortization Charter hire amortization, which relates to the favorable bareboat charters that were fair valued upon the acquisition of Quintana Maritime Ltd, amounted to $ 9.8 million for the three month periods ended March 31, 2011. Following the full write-off of the related intangible assets later in 2011, there is no related charter hire amortization affecting our results of operations for the three month period ended March 31, 2012. 7 Vessel operating expenses Vessel operating expenses decreased by $1.5 million or 7.1% to $19.5 million for the three month period ended March 31, 2012 as compared to $21.0 million for the three month period ended March 31, 2011. The decrease is mainly attributable to the decrease in the number of vessels operated from an average of 48.3 vessels for the three month period ended March 31, 2011 to 47.0 vessels for the three month period ended March 31, 2012. In addition, the vessel sold (Marybelle) during the three months ended March 31, 2011 was one of our older vessels which usually incur more operating costs than our younger vessels. Daily vessel operating expenses per vessel decreased to $4,566 for the three months ended March 31, 2012, compared to $4,833 for the respective period in 2011. Depreciation Depreciation expense, which includes depreciation of vessels and depreciation of office furniture and equipment slightly increased by $0.2 million, or 0.6%, to $31.9 million for the three month period ended March 31, 2012, compared to $31.7 million for the three month period ended March 31, 2011. Although during the three month period ended March 31, 2012 the average number of vessels decreased as compared to the respective period in 2011, the depreciation expense of the vessel sold (Marybelle) accounted for only 0.5% of the depreciation expense for the three month period ended March 31, 2011. Dry-docking and special survey costs During the three month period ended March 31, 2012, the Company incurred dry-docking and special survey costs of approximately $8.6 million as compared to $1.1 million in the three month period ended March 31, 2011. As discussed above, management anticipates that vessels will undergo drydock and special survey every two and a ha­lf years and five years, respectively. Therefore, period to period variations of such costs relate mainly to the number of vessels undergoing such surveys in accordance with the Company's fleet survey plan. General and Administrative Expenses General and administrative expenses decreased by $0.3 million, or 4.7%, to $6.1 million for the three month period ended March 31, 2012 compared to $6.4 million for the three month period ended March 31, 2011. Our general and administrative expenses include salaries and other related costs of the executive officers and other employees, office rent, legal and auditing costs, regulatory compliance costs and other miscellaneous office expenses.Stock-based compensation to employees for the three months ended March 31, 2012 was $0.6 million as compared to stock based compensation to employees of $1.3 million for the corresponding period in 2011 and is included in the above amounts. As at March 31, 2012, the total unrecognized cost related to these awards was $1.0 million which will be recognized through April 1, 2014. Excluding those amounts, general and administrative expenses slightly increased by $0.4 million or 7.8% to $5.5 million in the three months ended March 31, 2012 from $5.1 million for the respective period in 2011. Interest and finance costs, net Interest and finance costs, net, which include interest and finance costs and interest income, increased by $9.7 million, or 132.9%, to $17.0 million in the three month period ended March 31, 2012 compared to $7.3 million for the respective period in 2011. The increase is primarily attributable to the increase in borrowing cost following the loan amendment of July 2011 and the resulting increase in the loan margins as well as to finance charges incurred in connection with the back stop agreement. In particular, the average interest rate (including the margin) of the loans outstanding during the three month periods ended March 31, 2011 and 2012 was 1.8% and 3.1%, respectively, excluding our 1.875% Convertible Notes. In addition, interest and finance costs, net for the three-month period ended March 31, 2012 includes an expense of $5.4 million relating to the back stop agreement. 8 Gains/ (losses) on derivative financial instruments Losses on derivative financial instruments amounted to $1.5 million for the three month period ended March 31, 2012 as compared to gains of $0.5 million in the three month period ended March 31, 2011.Realized losses on derivative financial instruments for the three month period ended March 31, 2012 decreased by $0.8 million to $5.0 million as compared to realized losses of $5.8 million in the three month period ended March 31, 2011. Unrealized gains for the three month period ended March 31, 2012 amounted to $3.5 million as compared to unrealized gains of $6.3 million in the three month period ended March 31, 2011, and they are mainly attributable to the mark-to-market valuation of interest rate swaps that do not qualify for hedge accounting. U.S. source income taxes U.S. source income taxes amounted to $0.2 million and $0.3 million for the three month periods ended March 31, 2012 and 2011, respectively. Income earned by non-controlling interest Income earned by non-controlling interest amounted to $0.4 million and $0.3 million for the three month periods ended March 31, 2012 and 2011, respectively. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations is based upon our unaudited interim consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States, or U.S. GAAP. The preparation of those financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities, revenues and expenses and related disclosure at the date of our financial statements. Actual results may differ from these estimates under different assumptions and conditions. Critical accounting policies are those that reflect significant judgments of uncertainties and potentially result in materially different results under different assumptions and conditions. There have been no material changes from the "Critical Accounting Policies" previously disclosed in Excel Maritime Carriers Ltd.'s Audited Consolidated Financial Statements for the year ended December31, 2011, filed with the SEC on Form 20-F dated March 30, 2012. Recent Developments Deferral Notice: Following the Nordea loan amendment, we exercised our option to defer the full loan installment of $24.3 million, originally due on April 2, 2012, to the balloon payment of the facility in April 2016. Loan payments: Subsequent to March 31, 2012, we paid total regular loan installments amounting to $1.6 million. Liquidity and Capital Resources As of March 31, 2012, we had $94.3 million in cash and restricted cash, of which $30.9 million consisted of cash and cash equivalents, and $63.4 million was restricted cash. As of March 31, 2012, we had no ad­­­­­ditional borrowing capacity under our existing credit facilities. In addition, our existing loan agreements limit our abi­lity to incur additional indebtedness. Our primary liquidity needs are to fund financing expenses, debt repayment, vessel operating expenses and general and administrative expenses. We anticipate that our primary sources of funds will be the existing cash and ca­­­sh equivalents, cash from operations, cash re­sources being conserved by de­ferring to the balloon payment at the end of the term of the Nordea facility in 2016 the repayment of one or more principal installments falling due in fiscal 2012 and 2013 and the proceeds from the equity financing we undertook to comple­te in connection with the Nordea facility amendment that we agreed with our lenders in March 2012. We expect that our sources of funds will be sufficient to fund the operations of our fleet, including our working capital, for a reasonable period of time. However, in the event of a prolonged weakness in rates or a significant further drop in rates, beyond current expectations, we may consider additional actions such as raising additional equity capital, selling assets or seeking mo­di­fications or waivers of our bank arrangements. In that respect, our ma­nagement is in continuous contact with our lending banks. 9 Cash Flows Our cash and cash equivalents decreased to $30.9 million as of March 31, 2012 compared to $53.7 million as of December 31, 2011. The decrease was the result of the shortfall between the net cash of $4.3 million generated from operating activities and the net cash of $27.1 million used in financing activities. Operating Activities The net cash from operating activities decreased by $39.4 million to $4.3 million during the three months ended March 31, 2012, compared to net cash from operating activities of $43.7 million during the same period of 2011. This decrease in net cash from operating activities is primarily attributable to the general decrease in the rates prevailing in the shipping market. Investing Activities Net cash used in investing activities was $0.05 million during the three month period ended March 31, 2012. Net cash used in investing activities was $8.4 million during the three month period ended March 31, 2011 which is mainly a result of $18.3 million, representing our capital expenditures for the new-building vessel Mairaki, as offset by $9.9 million, representing proceeds received from the sale of vessel Marybelle. Financing Activities Net cash used in financing activities was $27.1 million for the three months ended March 31, 2012 which was the result of loan repayments and expenses. Net cash used in financing activities was $21.8 million for the three months ended March 31, 2011 which was mainly the result of $34.9 million of loan repayments offset by loan drawdown of $16.1 million and increase in restricted cash of $3.0 million. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Foreign Currency Risk Please see "Principal factors impacting our results of operations and financial condition and key performance indicators". Inflation Risk Please see "Principal factors impacting our results of operations and financial condition and key performance indicators". Interest Rate Risk Please see "Principal factors impacting our results of operations and financial condition and key performance indicators". Concentration of Credit Risk Financial instruments, which potentially subject us to significant concentrations of credit risk, consist principally of cash and cash equivalents, trade accounts receivable and derivative contracts (mainly interest rate swaps). We place our cash and cash equivalents, consisting mostly of deposits, with reputable financial institutions. We perform periodic evaluations of the relative credit standing of those financial institutions. We limit our credit risk with accounts receivable by performing ongoing credit evaluations of our customers' financial condition. We do not obtain rights to collateral to reduce our credit risk. We are exposed to credit risk in the event of non-performance by counter parties to derivative instruments; however, we limit our exposure by diversifying among counter parties considering their credit ratings. 10 EXCEL MARITIME CARRIERS LTD. INDEX TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of December 31, 2011 and March 31, 2012 (Unaudited) F-1 Consolidated Unaudited Statements of Operations for the three month periods ended March 31, 2011 and 2012 F-2 Consolidated Unaudited Statements of Comprehensive Loss for the three month periods ended March 31, 2011 and 2012 F-3 Consolidated Unaudited Statements of Stockholders' Equity for the three month periods ended March 31, 2011 and 2012 F-4 Consolidated Unaudited Statements of Cash Flows for the three month periods ended March 31, 2011 and 2012 F-5 Notes to Unaudited Interim Consolidated Financial Statements F-6 EXCEL MARITIME CARRIERS LTD. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2, 2012 (Expressed in thousands of U.S. Dollars – except for share and per share data) ASSETS December 31, March 31, 2012 (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash (Note 4 and 5) Accounts receivable trade, net Accounts receivable, other Inventories Prepayments and advances Derivative financial instruments (Note 5) 68 Other current assets (Note 3) - Total current assets FIXED ASSETS: Vessels, net of accumulated depreciation of $528,044 and $559,764 Office furniture and equipment, net of accumulated depreciation of $2,241 and $2,392 Total fixed assets, net OTHER NON CURRENT ASSETS: Other deferred non-current assets Restricted cash (Note 4) Total other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt, net of unamortized deferred financing fees (Note 4) $ $ Accounts payable Due to related parties (Note 3) Deferred revenue Accrued liabilities Derivative financial instruments (Note 5) Other current liabilities (Note 3) - Total current liabilities Long-term debt, net of current portion and net of unamortized deferred financing fees (Note 4) Time charters acquired, net of accumulated amortization of $864,115 and & $865,003 (Note 7) Derivative financial instruments (Note 5) Total non-current liabilities Total liabilities Commitments and contingencies (Note 9) - - STOCKHOLDERS' EQUITY: Preferred stock, $0.1 par value: 5,000,000 shares authorized, none issued - - Common Stock, $0.01 par value; 994,000,000 Class A shares and 1,000,000 Class B shares authorized; 88,909,430 Class A shares and 230,746 Class B shares, issued and outstanding at December 31, 2011 and 88,899,653 Class A shares and 230,746 Class B shares, issued and outstanding at March 31, 2012 (including Class A shares held in treasury for both periods) Additional paid-in capital Accumulated Other Comprehensive Loss (Note 5) ) ) Retained Earnings Treasury stock (78,650 Class A shares and 588 Class B shares at December 31, 2011 and March 31, 2012) ) ) Excel Maritime Carriers Ltd. Stockholders' equity Non-controlling interests (Note 1) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements. F-1 EXCEL MARITIME CARRIERS LTD. CONSOLIDATED UNAUDITED STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (Expressed in thousands of U.S. Dollars-except for share and per share data) REVENUES: Voyage revenues (Note 1) $ $ Time charter amortization Revenue from managing related party vessels (Note 3) 17 - Total revenues EXPENSES: Voyage expenses Charter hire expense Charter hire amortization - Commissions to related parties (Note 3) Vessels operating expenses Depreciation Dry-docking and special survey costs General and administrative expenses OTHER OPERATING INCOME: Gain on sale of vessel - Operating income/ (loss) ) OTHER INCOME (EXPENSES): Interest and finance costs (Notes 3, 4 and 5) ) ) Interest income Gains/ (losses) on derivative financial instruments (Note 5) ) Foreign exchange gains/ (losses) ) 8 Other, net ) ) Total other expenses, net ) ) Net loss before taxes and income earned by non-controlling interests ) ) US Source Income taxes ) ) Net loss before income earned by non-controlling interest ) ) Income earned by non-controlling interest ) ) Net loss attributed to Excel Maritime Carriers Ltd. $ ) $ ) Losses per common share, basic (Note 8) $ ) $ ) Weighted average number of shares, basic Losses per common share, diluted (Note 8) $ ) $ ) Weighted average number of shares, diluted The accompanying notes are an integral part of these unaudited interim consolidated financial statements. F-2 EXCEL MARITIME CARRIERS LTD. CONSOLIDATED UNAUDITED STATEMENTS OF COMPREHENSIVE LOSS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (Expressed in thousands of U.S. Dollars) Net loss $ ) $ ) Other Comprehensive Income (loss): Unrealized interest rate swap gains (losses) ) Reclassification adjustments from interest rate swap losses transferred to Consolidated Statements of Operations Other Comprehensive Income (loss) ) Comprehensive loss $ ) $ ) Comprehensive income attributable to the non-controlling interest ) ) Comprehensive loss attributed to Excel Maritime Carriers Ltd. $ ) $ ) The accompanying notes are an integral part of these unaudited interim consolidated financial statements. F-3 EXCEL MARITIME CARRIERS LTD. CONSOLIDATED UNAUDITED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 Expressed in thousands of U.S. Dollars – except for share data) Common Stock Number of Shares Par Value Additional Paid-in Capital Accumulated other comprehensive income (loss) Retained Earnings Treasury Stock Excel Maritime Carriers Ltd. Stockholders' Equity Non- controlling interests Total Stockholders' equity BALANCE, December 31, 2010 $ ) $ $ $ - Net (loss)/ gain - ) - ) ) - Stock-based compensation expense, net of forfeiture - Unrealized interest rate swap gains - BALANCE, March 31, 2011 $ ) $ $ $ BALANCE, December 31, 2011 $ $ ) $ $ ) $ $ $ - Net (loss)/ gain - ) - ) ) - Stock-based compensation expense, net of forfeiture ) - Back stop agreement - Unrealized interest rate swap losses - - - ) - - ) - ) BALANCE, March 31, 2012 $ $ ) $ $ ) $ $ $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements F-4 EXCEL MARITIME CARRIERS LTD. CONSOLIDATED UNAUDITED STATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (Expressed in thousands of U.S. Dollars) Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Amortization of convertible notes debt discount Amortization and write-off of deferred financing fees Back stop agreement - Time charter revenue amortization, net of charter hire amortization expense ) Gain on sale of vessel ) - Stock-based compensation expense Unrealized gains on derivative financial instruments ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepayments and advances Accounts payable Due to related parties ) Accrued liabilities ) Deferred revenue ) ) Net Cash provided by Operating Activities $ $ Cash Flows from Investing Activities: Advances for vessels under construction ) - Additions to vessels cost - ) Proceeds from sale of vessel - Office furniture and equipment ) ) Net Cash used in Investing Activities $ ) $ ) Cash Flows from Financing Activities: (Increase)/ decrease in restricted cash ) 42 Proceeds from long-term debt - Repayment of long-term debt ) ) Payment of financing fees (9 ) ) Net Cash used in Financing Activities $ ) $ ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of the period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: -Cash paid during the period for: Interest payments $ $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements. F-5 EXCEL MARITIME CARRIERS LTD. Notes to Unaudited Interim Consolidated Financial Statements March 31, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 1.Basis of Presentation: The accompanying consolidated financial statements include the accounts of Excel Maritime Carriers Ltd. and its wholly owned subsidiaries and majority owned subsidiary (collectively, the "Company" or "Excel") as listed below. Excel was formed in 1988, under the laws of the Republic of Liberia. The Company is engaged in the ocean transportation of dry bulk cargoes worldwide through the ownership and operation of bulk carrier vessels. Company Country of Incorporation Vessel name Type Year Built Ship-owning companies with vessels in operation 1. Hope Shipco LLC Marshall Islands Mairaki Capesize 2. Christine Shipco LLC (1) Marshall Islands Christine Capesize 3. Sandra Shipco LLC Marshall Islands Sandra Capesize 4. Iron Miner Shipco LLC Marshall Islands Iron Miner Capesize 5. Iron Beauty Shipco LLC Marshall Islands Iron Beauty Capesize 6. Kirmar Shipco LLC Marshall Islands Kirmar Capesize 7. Lowlands Beilun Shipco LLC Marshall Islands Lowlands Beilun Capesize 8. Iron Brooke Shipco LLC Marshall Islands Iron Brooke Kamsarmax 9. Iron Lindrew Shipco LLC Marshall Islands Iron Lindrew Kamsarmax Iron Manolis Shipco LLC Marshall Islands Iron Manolis Kamsarmax Coal Gypsy Shipco LLC Marshall Islands Coal Gypsy Kamsarmax Coal Hunter Shipco LLC Marshall Islands Coal Hunter Kamsarmax Pascha Shipco LLC Marshall Islands Pascha Kamsarmax Santa Barbara Shipco LLC Marshall Islands Santa Barbara Kamsarmax Iron Fuzeyya Shipco LLC Marshall Islands Iron Fuzeyya Kamsarmax Ore Hansa Shipco LLC Marshall Islands Ore Hansa Kamsarmax Iron Kalypso Shipco LLC Marshall Islands Iron Kalypso Kamsarmax Iron Anne Shipco LLC Marshall Islands Iron Anne Kamsarmax Iron Bill Shipco LLC Marshall Islands Iron Bill Kamsarmax Iron Vassilis Shipco LLC Marshall Islands Iron Vassilis Kamsarmax Iron Bradyn Shipco LLC Marshall Islands Iron Bradyn Kamsarmax Grain Express Shipco LLC Marshall Islands Grain Express Panamax Iron Knight Shipco LLC Marshall Islands Iron Knight Panamax Grain Harvester Shipco LLC Marshall Islands Grain Harvester Panamax Coal Pride Shipco LLC Marshall Islands Coal Pride Panamax Fianna Navigation S.A Liberia Isminaki Panamax Marias Trading Inc. Liberia Angela Star Panamax Yasmine International Inc. Liberia Elinakos Panamax Amanda Enterprises Ltd. Liberia Happy Day Panamax Fountain Services Ltd. Liberia Powerful Panamax Teagan Shipholding S.A. Liberia First Endeavour Panamax Tanaka Services Ltd. Liberia Rodon Panamax Whitelaw Enterprises Co. Liberia Birthday Panamax Candy Enterprises Inc. Liberia Renuar Panamax Harvey Development Corp. Liberia Fortezza Panamax Minta Holdings S.A. Liberia July M Supramax Odell International Ltd. Liberia Mairouli Supramax Ingram Limited Liberia Emerald Handymax Castalia Services Ltd. Liberia Princess I Handymax Barland Holdings Inc. Liberia Attractive Handymax (1)Christine Shipco LLC is owned 71.4% by the Company. F-6 EXCEL MARITIME CARRIERS LTD. Notes to Unaudited Interim Consolidated Financial Statements March 31, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 1.Basis of Presentation-continued Company Country of Incorporation Vessel name Type Year Built Non-shipowning companies with vessels in operation (2) Fearless Shipco LLC Marshall Islands Fearless I Panamax Barbara Shipco LLC Marshall Islands Barbara Panamax Linda Leah Shipco LLC Marshall Islands Linda Leah Panamax King Coal Shipco LLC Marshall Islands King Coal Panamax Coal Age Shipco LLC Marshall Islands Coal Age Panamax Iron Man Shipco LLC Marshall Islands Iron Man Panamax Coal Glory Shipco LLC Marshall Islands Coal Glory Panamax (2)Indicates a company whose vessel was sold to a third party in July 2007 and subsequently leased back under a bareboat charter expiring in July 2015. The following wholly-owned subsidiaries have been established to acquire vessels, although vessels have not yet been identified: Company Country of Incorporation Magalie Investments Corp. Liberia Melba Management Ltd. Liberia Naia Development Corp. Liberia The Company is also the sole owner of the following non-shipowning subsidiaries: Company Country of Incorporation Maryville Maritime Inc. (1) Liberia Point Holdings Ltd. (2) Liberia Thurman International Ltd. (3) Liberia Bird Acquisition Corp (4) Marshall Islands Liegh Jane Navigation S.A. (5) Liberia Snapper Marine Ltd. (6) Liberia Centel Shipping Company Limited (7) Cyprus Maryville Maritime Inc. ("Maryville") is a management company that provides the technical management of Excel's vessels. Point Holdings Ltd. is the parent company (100% owner) of fifteen Liberian ship-owning companies, one Liberian holding company and six Liberian non ship-owning companies. Thurman International Ltd. is the parent company (100% owner) of Centel Shipping Company Limited, the owner of M/V Lady. Bird is the parent company (100% owner) of 24 Marshall Islands ship-owning companies and 7 Marshall Islands non ship-owning companies. Bird is also a joint-venture partner in one Marshall Island ship-owning company which is 71.4% owned by Bird. Previously the owning company of Swift, a vessel sold in March 2009. Previously the owning company of Marybelle, a vessel sold in February 2011. Previously the owning company of Lady, a vessel sold in August 2011. F-7 EXCEL MARITIME CARRIERS LTD. Notes to Unaudited Interim Consolidated Financial Statements March 31, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 1.Basis of Presentation-continued The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") for interim financial information. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of the management of Excel Maritime Carriers Ltd., all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of financial position, operating results and cash flows have been included in the financial statements. Interim results are not necessarily indicative of results that may be expected for the year ending December31, 2012. The financial statements should be read in conjunction with the audited consolidated financial statements for the fiscal year ended December 31, 2011 and footnotes thereto included in Excel Maritime Carriers Ltd.'s Annual report on Form 20-F filed on March 30, 2012. Concentration of credit risk During the three months ended March 31, 2011 and 2012, one and three charterers, respectively, individually accounted for 10% or more of the Company's voyage revenues as follows: Charterer A - 15.4% B 11.8% 11.7% C - 10.7% 2.Significant Accounting policies: A discussion of the Company's significant accounting policies can be found in the Audited Consolidated Financial Statements for the fiscal year ended December 31, 2011, as filed on Form 20-F on March 30, 2012. 3.Transactions with Related Parties: Commercial Services The Company has a brokering agreement with an entity affiliated with the Company's Chairman of the Board of Directors according to which the Company is being provided with brokerage services for the employment and chartering of the Company's vessels, for a commission fee equal to 1.25% of the revenue of each contract. Commissions charged under the agreement for the three month periods ended March 31, 2011 and 2012 amounted to $979 and $619, respectively and are included in Commissions to related parties in the accompanying unaudited consolidated statements of operations. Amounts due to such related party as at December 31, 2011 and March 31, 2012 were $365 and $407, respectively, and are included in due to related parties in the accompanying consolidated balance sheets. In addition, the charter parties of the vessels Lowlands Beilun, Sandra, Christine and Mairaki (which expire in the years through February 2016) provide for a commission fee equal to 1% of the revenue earned to be paid in favor of an entity affiliated with one of the Company's directors. Commissions charged under the agreement for the three month periods ended March 31, 2011 and 2012 amounted to $94 and $98, respectively and are included in Commissions to related parties in the accompanying unaudited consolidated statements of operations. Amounts due to such related party as at December 31, 2011 and March 31, 2012 were $121 and $219, respectively, and are included in due to related parties in the accompanying consolidated balance sheets. F-8 EXCEL MARITIME CARRIERS LTD. Notes to Unaudited Interim Consolidated Financial Statements March 31, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 3.Transactions with Related Parties-continued Back stop Agreement In connection with the loan amendment and the equity offering discussed in Note 4 below, on March 29, 2012, the Company entered into an agreement with certain entities affiliated with the family of the Chairman of the Board of Directors, under which such entities deposited $20.0 million as required under the loan amendment into an escrow account set up for that purpose and have committed to purchase capital stock of the Company up to the total amount deposited in the escrow account in the event that the Company does not raise the amount required through equity offerings. For more information on the Back Stop Agreement, please refer to "Item 5 - Operating and Financial Review and Prospects–Recent Developments–Back Stop Agreement" in our annual report on Form 20-F for the fiscal year ended December 31, 2011 filed with the SEC on March 30, 2012. The Company has treated the warrants issued under Schedule 2 of the back stop agreement as a facility /commitment fee, which is reflected under other current assets in the accompanying 2012 consolidated balance sheet and will be amortized over the term of the escrow. The fair value of the Schedule 2 warrants was determined by reference to the quoted market price of the Company's Class A common stock on March 29, 2012. The fair value of the financial instruments (contingently exercisable instruments upon occurrence of a specific event) issuable under Schedules 3 and 4 of the back stop agreement was determined through level 3 inputs as $5.3 million, with reference to the current and expected price of the Company's Class A common stock weighted by an estimate of probabilities for the occurrence of the events triggering their exercisability. The fair value of these instruments is reflected as finance charge within interest and finance costs in the accompanying unaudited consolidated statements of operations, with a corresponding credit to liabilities.Such liability will be re-measured at each balance sheet date throughout the escrow period with any gains/losses recognized in the consolidated statement of operations. The principal factors affecting the fair value estimates for these instruments are the number of the Company's Class A shares at the end of the escrow period, the net proceeds resulting from an equity offering and the quoted market price of the Company's Class A common stock 4. Long-Term Debt: The following table summarizes the Company's long-term debt: Description December 31, 2011 March 31, 2012 Long-term loans, net of unamortized deferred financing fees of $9.1 million and $10.9 million, respectively $ $ 1.875% Convertible Senior Notes due 2027, net of unamortized deferred financing fees of $1.4 million and $1.3 million, respectively Less: Current portion of long-term debt, net of unamortized deferred financing fees of $2.7 million and $2.8 million, respectively ) ) Long-term debt, net of current portion $ $ F-9 EXCEL MARITIME CARRIERS LTD. Notes to Unaudited Interim Consolidated Financial Statements March 31, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 4. Long-Term Debt-continued During the three month period ended March 31, 2012, the following events took place in relation to the Company's long-term debt: Nordea loan amendment: In March 2012, the Company reached an agreement with all the lenders under the Nordea credit facility, for the amendment, for a period from March 30, 2012 through December 31, 2013, of the amortization schedule, the collateral value clause and certain of the financial covenants of the facility (the effectiveness of which was as of January 1, 2012) in order to improve its debt matu­rity profile and respond to the weak charter conditions cur­rently prevailing in the market and the associated vo­la­­tility in the vessels' market values. In accordance with such ame­nd­ment, the loan repayment schedule will be mo­di­­­fied to al­low for, at Company's option, the de­fer­ral of the repayment of principal amount of up to $100.0 million, originally scheduled for 2012 and 2013, to the balloon payment at the end of the facility's term in 2016. Under the amendment, the Company is required to raise at least $30.0 million in new equity by December 31, 2012. In addition, the loan amendment and the exercise of the deferral option thereunder were conditional, among other things, upon the deposit from external sources of $20.0 million out of the $30.0 million that is required to be raised, into an escrow (special purpose blocked) account. In that respect, the Company reached an agreement with certain entities affilia­ted with the family of the Chairman of its Board of Directors to deposit such amount into the escrow account (Note 3). Such deposit took place on March 29, 2012. Under the amendment, the Company is required to raise the $30.0 million in new equity as follows: (i) at least $20.0 million will be raised throu­gh an equity offering by Sep­tem­ber 30, 2012, with any short­fall being covered through the use of the funds depo­sited into the escrow account; and (ii) the re­mai­ning $10.0 million will be raised by December 31, 2012, wi­th any short­­fall being covered through the use of any funds remai­ning in the escrow account. Following the amendment, through December 31, 2013, the facility contains financial cove­nants requiring the Company to maintain: (i) minimum liquidity of no less than $1.0 mil­lion per col­­la­teral vessel plus, in the aggregate, $10.0 million; (ii) a leverage ratio (as adjusted to reflect the fair mar­ket va­lues of the vessels wholly owned by the Company) of no more than 0.9:1:0; (iii) a net worth, based on book values, of no less than $750.0 million; (iv) a ratio of EBITDA (as defined in the loan agreement) to gross interest expense of no less than 1.75:1.00 in the first half of 2012, and 1.25:1.00 during the eighteen-month period from July 1, 2012 until December 31, 2013; and (v) an ag­gre­gate fair mar­ket value of vessels serving as collateral for the facility at all times of no less than 80% of the out­standing prin­cipal amount of the facility in 2012, 100% of the out­standing principal amount of the facility in the first half of 2013, and 110% of the outstanding principal a­mount of the facility in the second half of 2013. In addition, under the amended facility, investments, cash dividends and share repurchases are allowed, as long as, among other things, the Company is in compliance with the original loan covenants and there are no deferred installments outstanding. Under the amendment, the Company may defer to the balloon payment at the end of the facility's term in 2016 the repayment of one or more principal installments falling due after the date of execution of the amen­d­ment and prior to July 2, 2013 (inclusive), provided that: (i) at least $20.0 mil­lion out of the $30.0 million that the Company is required to rai­se has been raised through an equity offering or has been deposited into the escrow account discussed above and is held in su­ch account until such amount is raised; (ii) after giving effect to the deferral of any principal repayment, each prin­ci­pal installment falling due after December 31, 2012 is at least $6.0 million;(iii) the aggregate amount of prin­cipal so deferred does not exceed $100.0 million; (iv) no event of default shall have occurred and be continuing; (v) the Company is in compliance with the financial covenants, as amended; and (vi) the applicable margin for any such deferred amount shall increase to 4%. Under the terms of the amended facility, the Company will have to ap­ply any consolidated excess cash flow, calculated on a quarterly basis, towards re­­pay­ment of any out­standing prin­cipal amount so deferred. The Nordea credit facility defines excess cash flow as an amount equal to reported EBITDA (as defined in the loan agreement) less dry docking and special survey cost, net interest expenses (including payments due under the Company's current swap agreements) andless payments of loan principals underthe Company'scurrent loan agreements. F-10 EXCEL MARITIME CARRIERS LTD. Notes to Unaudited Interim Consolidated Financial Statements March 31, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 4. Long-Term Debt-continued Following the amendment and until the expiry of the waiver period, the applicable margin will increase to 2.75% and 2.5% thereafter through maturity, while the applicable margin for any deferred principal a­mount will increase to 4.0% per an­num. Credit Suisse loan amendment: Following the Nordea fa­cility amendment, the Company reached an agreement with Credit Suisse to simi­larly amend its credit facility, requiring the Company to comply with a number of covenants, including financial covenants related to leve­rage, consolidated net worth, li­qui­dity and interest coverage, dividends and collateral maintenance requirements, most of which are in prin­ci­ple and calculation substantially similar to the covenants described under the amendedNor­dea credit facility. In particular, the amended facility, through December 31, 2013, contains fi­na­n­cial cove­nants requiring the Company to maintain: (i) minimum liquidity of no less than $1.0 mil­lion per col­­la­teral vessel plus, in the aggregate, $10.0 million; (ii) a leverage ratio (as adjusted to reflect the fair mar­ket va­lues of the vessels wholly owned by the Company) of no more than 100% for the period from December 31, 2011 to December 31, 2012 and 90% thereafter until December 31, 2013; (iii) a net worth, based on book values, of no less than $750.0 million; (iv) a ratio of EBITDA (as defined in the loan agreement) to gross interest expense of no less than 1.75:1.00 in the first half of 2012, and 1.25:1.00 during the eighteen-month period from July 1, 2012 until December 31, 2013; and (v) an ag­gre­gate fair mar­ket value of vessels serving as collateral for the facility at all times of no less than 80% of the out­standing prin­cipal amount of the facility for the period from December 31, 2011 to December 31, 2012, 100% of the out­standing principal amount of the facility in the first half of 2013, and 110% of the outstanding principal a­mount of the facility in the second half of 2013. In addition, under the amended facility, the period during which cash dividends and share repurchases are suspended will be extended until December 31, 2013 at the latest. The applicable margin under the facility will increase to 2.65% from April 1, 2012 until the loan maturity and the amount of $11.8 million pledged with Credit Suisse will remain pledged until December 31, 2013 and it may be released thereafter to the extent that the Company complies with the security clause which changes to 135% from January 1, 2014 until the loan maturity. ABN and DVB loan amendments: Similarly to the amendments discussed above, the Company reached an agreementwith each of DVB and ABN to amend their respective bilateral credit facilities. Further to the covenants amendments in line with Nordea credit facility, the financial covenant under ABN credit facility requiring the Company to maintain a ratio of total net debt to EBITDA (as defined in the loan agreement) of not greater than 6.0:1.0 will be waived until December 31, 2013, while the ag­gre­gate fair mar­ket value of the vessel shall be at all timesno less than 90% of the out­standing prin­cipal amount of the facility in 2012, 100% of the out­standing principal amount of the facility in the first half of 2013, and 110% of the outstanding principal a­mount of the facility in the second half of 2013. During the waiver period the applicable margin will increase to 3.05%. The DVB credit facility was also amended in line with Nordea credit facility, with the exception of the value security clause which remained as per the initial agreement. The Company considered the guidance under ASC 470-50 "Debt Modifications and Extinguishments" and concluded that the Credit Suisse facility amendment should be accounted for in the same manner as a debt extinguishment on the basis that the initial and amended loans were substantially different. Accordingly, the new loan shall be recorded at fair value and that amount together with the associated unamortized financing fees of the initial loan should be used to determine the debt extinguishment loss. As the Credit Suisse credit facility is a variable interest rate facility, the fair value of the amended loan was determined by reference to the recorded value of the initial loan and the loss realized on the loan extinguishment amounted to $0.2 million, representing the unamortized deferred financing fees of the initial loan on the loan effective date, and is included in interest and finance costs in the accompanying 2012 consolidated unaudited statement of operations. F-11 EXCEL MARITIME CARRIERS LTD. Notes to Unaudited Interim Consolidated Financial Statements March 31, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 4. Long-Term Debt-continued The Company incurred $2.6 million of financing fees in relation to the loan amendments discussed above which are deferred and amortized over the term of the loan using the effective interest of the amended loan. Following the amendatory agreements described above, the Company was in compliance with all of the applicable financial covenants at March 31, 2012. The Company, taking all measures to manage its working capital requirement, believes that it will continue to be in compliance with its loan covenants at the next loan covenant measurement dates for a reasonable time. There can be no assurance however as to whether the vessel values and charter rates will further deteriorate, beyond current expectations, and to what extent, and accordingly if these measures will be sufficient for the Company to be in compliance with certain of its loan covenants in the future. Management is in continuous contact with the lending banks and believes that the Company will be in a position to cure any unlikely event of non-compliance in a timely manner. In addition, management expects that the lenders would not declare an event of default, therefore not demand immediate repayment of the loans, provided that the Company pays loan principal instalments and accumulated or accrued interest as they fall due under its debt agreements, as amended. Cash being generated from operations is expected to be sufficient for this purpose for a reasonable period of time.Accordingly, in accordance with the provisions of ASC 470-10-45 "Classification of Debt that Includes Covenants" all amounts not due within the next twelve months under the amended loan terms, have been classified as long-term liabilities. As of March 31, 2012 and taking into consideration the Company's right to defer all instalments up to December 31, 2012, the following repayments of principal are required over the next five years and through- out their term for the Company's debt facilities: Principal Repayment April 1, 2012 to March 31, 2013…………….….…. April 1, 2013 to December 31, 2013…………….… January 1, 2014 to December 31, 2014…………… January 1, 2015 to December 31, 2015…………… January 1, 2016 to December 31, 2016…………… January 1, 2017 thereafter…………… Less: Unamortized debt discount of the 1.875% Unsecured Convertible Senior Notes ) Total All of the Company's outstanding loan agreements contain cross default provisions. Borrowings under the credit facilities bear interest at LIBOR plus a margin and the average interest rate (including the margin and the interest swap effect) at March 31, 2011 and 2012 was 4.0% and 3.1%, respectively.Interest expense for the three month periods ended March 31, 2011 and 2012, net of interest capitalized ($0.06 million and $0 million, respectively) amounted to $4.9 million and $7.9 million, respectively and is included in interest and finance costs in the accompanying unaudited consolidated statements of operations. F-12 EXCEL MARITIME CARRIERS LTD. Notes to Unaudited Interim Consolidated Financial Statements March 31, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 5.Derivative Financial Instruments: A discussion of the Company's exposures and its hedging objectives can be found in Note 9 to the Audited Consolidated Financial Statements for the fiscal year ended December 31, 2011, as filed on Form 20-F on March 30, 2012. The following tables summarize information with respect to the fair values of derivatives reflected in the balance sheet and with respect to gains and losses on derivative positions reflected in the statement of operations or in the balance sheets, as a component of accumulated other comprehensive income. Fair value of Asset Derivative Financial Instruments Not designated as hedging instruments Balance Sheet Location December 31, 2011 March 31, Freight Option Contracts Derivative financial instruments-Current assets $ $
